Citation Nr: 1529252	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-12 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic arthritis of the right knee, to include as secondary to the service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service from June 1956 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the special processing unit the "Tiger Team" at the Cleveland Ohio Regional Office (RO) of the Department of Veterans Affair (VA), which denied service connection for post-traumatic arthritis of the right knee. 

In February 2014, August 2014, and January 2015, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative and competent evidence of record fails to establish that post-traumatic arthritis of the right knee was present in service or manifest to a compensable degree within one year of service discharge; and there is no medical evidence relating it to service or to any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for post-traumatic arthritis of the right knee are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via a letter dated in July 2008 of VA's duty to assist him in substantiating his claim, and the effect of this duty upon his claim.  This letter also informed his of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  The letter addressed all notice elements and predated the initial adjudication by the AOJ in February 2009.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  In-service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claim, including personal statements and also provided testimony at a personal hearing.  There is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

As stated in the Introduction, the claim was most recently remanded in January 2015.  The AOJ has substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ obtained a VA medical opinion in March 2015 to assist in determining whether the Veteran's claimed right knee disability is attributable to military service or service-connected disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim).  The Board finds that the examination report is more than adequate, as it reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  The examination also addresses service connection for a right knee disability on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310.  The Veteran has not alleged any prejudice caused by a deficiency in the examination here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra. 

Law and Analysis

The Veteran seeks service connection for right knee arthritis that he contends was either caused or made worse by his service-connected left knee disability.  During recent VA examination, he has also indicated that he injured his right knee during service in the same incident in which he injured his left knee.  See October 2014 VA examination report page 3.  As a result, the Board will analyze both issues on presumptive, direct, and secondary service connection bases.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases, such as arthritis are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Arthritis is subject to presumptive service connection under 38 CFR § 3.309(a). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service treatment records show the Veteran made no specific right knee complaints, and none are documented.

The claims folder is devoid of any treatment records or other medical documents pertaining to the right knee until a 2008 medical statement from a private physician indicating the Veteran had recently been evaluated for mild to moderate degenerative osteoarthritic changes and minimal narrowing of the medial and lateral right knee joint compartment.  At that time the Veteran was noted to have a history of injury to the right knee cap in 1964.  See Medical Opinion from F. Fenton, M.D. dated June 27, 2008.

During a VA examination in December 2008, the Veteran stated that in 1964 he slipped on the porch of his home and fell sustaining injury, to his right knee.  He was examined by a doctor and later on had surgical removal of his kneecap.  His current complaints were of right knee pain and swelling.  The diagnosis was post-traumatic degenerative arthritis of the right knee with a history of injury and subsequent patellectomy surgery.  The examiner concluded that it was less likely as not that the Veteran's right knee condition was either caused by or aggravated by his active military service.  He explained that the Veteran has a history of right knee injury in 1964 that required surgical treatment and the current condition is a natural progression of the disease of the right knee and not related to any condition of his left knee.  

The Board notes that during the course of this appeal, the case has been remanded several times in order to properly resolve the etiological question of whether the Veteran's service-connected left knee arthritis caused or aggravated his right knee arthritis.  In May 2014, the examiner concluded that the right knee arthritis is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected left knee condition.  He based his rationale on the history in previous examinations, the Veteran's history of right knee patellectomy in 1964 after he fell on the porch, and history of a post-service car accident.  There was no evidence that an injury occurred during service per history or service treatment records.  Therefore the examiner found that the Veteran's post-service injury history (car accident and porch fall) were the cause for his current right knee pain/condition.

Pursuant to the Board's August 2014 Remand, the Veteran was afforded another VA examination in October 2014.  After examining the Veteran and a review of the previous records, the examiner concluded that that the right knee condition is less likely than not related to military service or the left knee injury, but instead more likely than not related to the multiple injuries sustained after discharge.  However, the VA examiner failed to address whether there is any additional disability resulting from aggravation of any right knee disability by the service-connected left knee.

In March 2015, pursuant to the Board's most recent January 2015 remand, the claims file was returned to the examiner, in pertinent part, for clarification of the portion of the October 2014 opinion addressing aggravation.  The examiner reviewed the claims file, including service and post-service treatment records, and past psychological assessments, and summarized the history and findings reflected by these records.  Referring to the Veteran's service-connected left knee, the examiner noted that the records and evidence did not show that he incurred a right knee injury while in service.  In fact the examiner indicated that there was some discrepancy as to how the Veteran injured his right knee since the record documents a slip and fall accident in 1964 and a car accident in 1963.  However, the examiner found this discrepancy irrelevant since both events occurred while the Veteran was not in active service and concluded that the right knee injury is a result of the post-service injury itself.  The examiner then reiterated his previous opinion that it is not at least as likely as not that the Veteran's right knee disability is permanently aggravated by his service-connected left knee disability (to include arthritis and any instability) as the medical condition of the right knee is less likely due to the biomechanical effect of the service-connected left knee.  See also medical opinion clarification email correspondence, dated Apri, 27, 2015.

As a result, the Board is unable to attribute the right knee arthritis to any service-connected disability, including his left knee disability.  Notably, all of the medical opinions on file fail to support the Veteran's claim.  The March 2015 VA opinion, and its addendum, is considered highly probative as it is based upon a complete review of the claims file and supported by an expressed rationale.  The VA examiner considered the Veteran's relevant medical and other history, aside from the results of his personal clinical evaluation, and the Veteran's belief that his current right knee arthritis developed as a result of the left knee disability.  The examiner then discussed the development of the Veteran's right knee disability, including his post-service intercurrent injuries.  As a result, he was able to fully address the salient question as to the origin of the Veteran's current right knee arthritis and its relationship to his service-connected left knee.  The Veteran has additionally presented no competent medical evidence to the contrary.  

Here, there is no probative and competent medical evidence of record to indicate that any service-connected disability plays any role in the development or worsening of his claimed right knee arthritis.  In other words, there is no medical opinion linking the right knee diagnosis to the left knee diagnosis.  The VA examiner specifically found that the Veteran's right knee arthritis was less likely caused or aggravated by his service-connected left knee disability given the Veteran's post-service injury and lack of any biomechanical effect produced by the left knee.  Absent evidence of a nexus between the claimed condition and the service-connected disability, service connection cannot be granted on a secondary basis.  38 C.F.R. § 3.310; Allen, supra; see also, Wallin, Reiber, supra. 

Consequently, the preponderance of the competent, credible, and probative evidence of record weighs against the claim for service connection for a right knee arthritis secondary to service-connected left knee arthritis.

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of post-traumatic right knee arthritis, the Board notes that service treatment records fail to reveal any significant complaints of right knee pain or injury prior to his separation from service in October 1959.  There is also no evidence of arthritis within one year of separation from his period of active duty.  The earliest relevant medical evidence is found in private medical opinion dated in 2008, almost 50 years after his separation from service, when he began treatment for right knee arthritis which was attributed to a slip and fall injury.  This opinion contains clinical references to right pain as early as 1964, but even this date is five years after discharge from his period of active service.  None of the treatment records in any way suggests that arthritis originated during military service and there is no indication that the Veteran related it to service.  As a diagnosis of arthritis, confirmed by X-ray, was not demonstrated until long after one year following his separation from his period active duty, the Veteran may not be allowed service connection on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Furthermore, there is no competent evidence linking arthritis in any joint to the Veteran's military service decades earlier and he has not submitted any medical opinion that relates it to his service/events therein.  In fact, all of his right knee injuries have been attributed to post-service events.  See Hickson supra.  In light of the above, the Board is unable to attribute the Veteran's post-service development of right knee arthritis to his military service.  

As the preponderance of the evidence is against the claim for service connection for post-traumatic arthritis of the right knee, the claim must be denied.  

Consideration has of course been given to the Veteran's assertions regarding the relationship between his right knee arthritis and his service-connected left knee disability, or that it was injured at the same time as his left knee.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the process of diagnosing arthritis and/or its etiology, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is considered competent to report right knee pain.  However, whether there is actually any cause and effect relationship (and by this the Board means either that the left knee arthritis caused or aggravated his right knee arthritis, or had its onset at the same time as his left knee problem), is not answered by his report of symptoms.  Such an assessment is not simple in nature and in this case, requires specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not considered competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence and lacks probative value in this regard. 

Accordingly, the preponderance of the evidence is against the claim addressed in this decision, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for post-traumatic arthritis of the right knee is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


